MEMORANDUM **
Karl Lee Free appeals pro se from the district court’s order denying his motion brought under Rule 60(b) of the Federal Rules of Civil Procedure. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court denied the motion, filed nearly 12 years after judgment was entered, because it was not filed “within a reasonable time” and because the sentence was not “erroneous or manifestly unjust.” We review for abuse of discretion the district court’s denial of a Rule 60(b) motion, see United States v. Washington, 394 F.3d 1152, 1157 (9th Cir.2005), and reverse only if we are left with a firm conviction “that the district court committed a clear error of judgment in the conclusion it reached upon weighing the relevant factors.” Id. We see no such error with respect to either conclusion. See id.
To the extent that Free attempts, for the first time on appeal, to include a challenge under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), to the district court’s denial of his Rule 60(b) motion, we decline to reach the issue. See United States v. Flores-Payon, 942 F.2d 556, 558 (9th Cir.1991) (“Issues not presented to the trial court cannot generally be raised for the first time on appeal.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.